Citation Nr: 1140116	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  08-21 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for an acquired psychiatric disability to include post traumatic stress disorder (PTSD) and a mental condition with drug and alcohol abuse.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel



INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the RO in Oakland, California, which, in relevant part, denied the above claims.  

The scope of a service connection for PTSD claim could potentially encompass claims of service connection for other diagnosed psychiatric disabilities shown of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The RO processed the mental condition claim separately from PTSD, but given the Clemons ruling, the Board concludes that these are best addressed as a single issue.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board must remand these claims for further development.

The Veteran has been alleging a personal assault by a superior during basic training as one of his stressors for his present acquired psychiatric disability.  The portions of the VA Adjudication Procedure Manual M21-1, Part III, paragraph 5.14c (currently M21-1MR, IV.ii.1.D.), provide "guidance on the types of evidence that may serve as 'credible supporting evidence' for establishing service connection of PTSD which allegedly was precipitated by a personal assault during military service."  Patton v. West, 12 Vet. App. 272, 277 (1999).  VA Manual M21-1MR lists evidence that might indicate occurrence of such a stressor, including lay statements describing episodes of depression; panic attacks or anxiety but no identifiable reasons for the episodes; visits to medical clinics without a specific ailment; evidence of substance abuse; and increased disregard for military or civilian authority.  The Manual also lists behaviors such as requests for change of MOS or duty assignment, increased use or abuse of leave, changes in performance and performance evaluations, increased use of over-the-counter medications, unexplained economic or social behavior changes, and breakup of a primary relationship as possibly indicative of a personal assault, provided that such changes occurred at the time of the incident.  The provisions in M21-1 (currently M21-1MR, IV.ii.1.D.), which address PTSD claims based on personal assault are substantive rules which are the equivalent of VA regulations, and are binding on VA.  YR v. West, 11 Vet. App. 393, 398-99 (1998); Patton, 12 Vet. App. at 282.  

VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  38 C.F.R. § 3.304(f).  The RO sent the Veteran letters in January and February 2007 in fulfillment of VA's duty to notify the Veteran of the evidence necessary to substantiate the claim.  While these letters discussed the PTSD claim and indicated that the Veteran should complete a PTSD questionnaire, the questionnaire returned by the Veteran is not the "PTSD: Personal Assault" questionnaire.  The Board is required to remand to provide the Veteran with the "PTSD: Personal Assault" questionnaire (currently VA Form 21-0781a) so that he might have an opportunity to participate meaningfully in the claim.  

The Veteran also claims that he has PTSD as a result of traumatic experiences in service, including combat and non combat experiences in Vietnam.  These reportedly included the following: (a) the attempted suicides of B.S. and R.L. during recruit training at Camp Pendleton, California while assigned to Q Company of the 2d Battalion between January and April 1966; (b) assault by a superior also during recruit training at Camp Pendleton, California while assigned to Q Company of the 2d Battalion between January and April 1966.  While the Veteran has a diagnosis of PTSD, the RO denied the Veteran's claim because the diagnosis relied on the Veteran's unverified account of his recruit training experiences.  

The Board notes that in Pentecost v. Principi, 16 Vet. App. 124 (2002), the U.S. Court of Appeals for Veterans Claims (Court) reversed the Board's denial of a claim for service connection for PTSD on the basis of an unconfirmed in-service stressor, where the claimant in that case had submitted evidence that his unit was subjected to rocket attacks.  The Court pointed out that corroboration of every detail of a stressor under such circumstances, such as the veteran's own personal involvement, is not necessary.  See also Suozzi v. Brown, 10 Vet. App. 307 (1997).  Applying this holding to the instant case, it does not appear that sufficient effort was made to verify the Veteran's purported stressors through official channels, to include research of his unit records.  The RO entered a memorandum into the record that the information provided was insufficient to conduct a search through the JSRRC.  The Board finds this irrelevant.  The Veteran served in the Marine Corps.  Marine Corps unit records are not maintained at JSRRC.  The requirements of a JSRRC search request are not material to the development of this case.  VA has not attempted to verify the occurrence of any alleged stressful events in basic training by contacting the appropriate agency, and additional development is indicated.  VA has not attempted to verify the occurrence of any alleged stressful events in Iraq by contacting the Commandant of the Marine Corps and/or the Marine Historical Society.

The Board must also remand the psychiatric disability claim due to incomplete service personnel records.  The RO requested some of the Veteran's service personnel records from the National Personnel Records Center (NPRC), including units of assignment, dates of assignment, combat awards and travel outside the U.S.  The Veteran has submitted an October 1979 Navy Discharge Review Board summary with partial records showing an upgraded discharge from undesirable to general and showing a March 1967 arrest for alcohol consumption by a minor, possession of a fake ID, and wrongfully urinate in the street while in Tijuana, B.C., Mexico.  The discharge review board summary indicates that the Veteran had been punished for a series of UCMJ violations and lost rank on three separate occasions.  Such incidents may be relevant evidence for the personal assault adjudication.  See 38 C.F.R. § 3.304(f)(4); see also M21-1MR, IV.ii.1.D.17.g.  

The Board must also remand for a VA examination for the acquired psychiatric disability claim.  A psychiatric examination was performed, but in the context of a pension benefits claim.  An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran's medical records indicate a current diagnosis of depression apart from PTSD.  The Veteran has provided a lay history of depressive symptoms since the alleged in-service stressors as part of his PTSD.  The Veteran currently claims a psychiatric disability as a result of these stressors.  Psychiatric disabilities other than PTSD do not require independent corroboration in the same manner as PTSD claims.  The Veteran was not provided a VA examination pursuant to his claim.  The Board concludes that an examination is warranted pursuant to VA's duty to assist.  See McLendon, supra.

As to the hepatitis C claim, the evidence must show that a hepatitis C infection and risk factor(s) or symptoms were incurred in or aggravated by service.  The evidence must further show by competent medical evidence that there is a relationship between the claimed in-service risk factor(s) or symptoms and the present disability.  Risk factors for hepatitis C include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades.  VBA letter 211B (98-110) November 30, 1998.

However, direct service connection may be granted only when a disability or cause of death was incurred or aggravated in line of duty, and not the result of the veteran's own willful misconduct or, for claims filed after October 31, 1990, the result of his or her abuse of alcohol or drugs.  38 C.F.R. § 3.301(a) (2011).  An injury or disease incurred during active military, naval, or air service shall not be deemed to have been incurred in the line of duty if such injury or disease was a result of the abuse of alcohol or drugs by the person on whose service benefits are claimed.  For the purpose of this paragraph, alcohol abuse means the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability to or death of the user; drug abuse means the use of illegal drugs (including prescription drugs that are illegally or illicitly obtained), the intentional use of prescription or non-prescription drugs for a purpose other than the medically intended use, or the use of substances other than alcohol to enjoy their intoxicating effects.  38 C.F.R. § 3.301(d).  See also 38 U.S.C.A. § 105; 38 C.F.R. § 3.1(m).  

The RO sent the Veteran a hepatitis questionnaire to elicit details regarding his potential hepatitis C risk factors and symptoms in 2007.  The Veteran did not return the questionnaire.  Observing that the Veteran's prison and VA treatment records showed a substantial history of intravenous drug use including during service, the RO concluded that the Veteran's claim was barred by his willful misconduct.  The Veteran's service treatment records also show that he obtained a tattoo during service, shown in August and December 1967 physical examination reports but not at his November 1965 entry to service physical examination report.  Thus, a risk factor apart from intravenous drug use is present on the record.  Based on a direct theory of entitlement for service connection for hepatitis C, the Veteran should be afforded a VA examination to determine whether the present hepatitis C is at least as likely as not the result of the tattoo risk factor or the intravenous drug use risk factor.  See McLendon, 20 Vet. App. at 79.  

The record reveals other facts which require clarification by a medical examiner.  The Veteran was discovered to have hepatitis C by VA in October 2006.  At that time, the Veteran reported his intravenous drug use and tattoo during service as risk factors.  The Veteran also reported being rejected as a blood donor in 1968 and being told that he had "hepatitis" in 1975.  The October 2006 tests also revealed seropositivity for hepatitis A and B.  Seropositive results show the presence of antibodies.  See Dorland's Illustrated Medical Dictionary 1723 (31th ed. 2007).  There is, however, no mention of a present infection of either hepatitis A or B in any of the treatment records.  The Board requires the medical examiner to address whether the rejection as a blood donor in 1968 was at least as likely as not due to hepatitis C, versus hepatitis A or B, and whether the Veteran's report of hepatitis in 1975 was at least as likely as not the result of hepatitis A, B or C.  

Finally, Veterans can recover for an alcohol or drug abuse disability secondary to a service-connected disability if they can adequately establish that their alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  Further, diseases or disabilities resulting from alcohol or drug abuse, such as hepatitis C, may be service-connected if such abuse is secondary to or caused by a primary service-connected disorder.  The claims file reveals several notes that the Veteran's drug abuse appeared to be the result of attempting to "self-medicate" for psychiatric disabilities, including depression and PTSD related to service.  If service connection is established for an acquired psychiatric disability, the RO must also consider whether the drug and alcohol abuse is secondary to or caused by that disability and whether the hepatitis C may be secondarily service-connected on that basis.  Thus, the Board will include an instruction for the psychiatric examination to determine whether the Veteran's long history of substance abuse is at least as likely as not secondary to or caused by an acquired psychiatric disability.  

Accordingly, the case is REMANDED for the following action:

1.  Provide to the veteran all notification action required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 with respect to the PTSD claim based on personal assault, including provision of the "PTSD: Personal Assault" questionnaire (currently VA Form 21-0781a).  Any notice given, or action taken thereafter, must comply with current, controlling legal guidance.

2.  The RO should attempt to verify the Veteran's claimed stressor events in recruit training by contacting the Commandant of the Marine Corps and/or the Marine Historical Society.  The Veteran's claimed traumatic experiences, including the following:

(a) the attempted suicides of B.S. and R.L. during recruit training at Camp Pendleton, California while assigned to Q Company of the 2d Battalion between January and April 1966; 

(b) assault by a superior also during recruit training at Camp Pendleton, California while assigned to Q Company of the 2d Battalion between January and April 1966

All efforts to obtain these records should be fully documented, and negative responses should be associated with the claims file if records are not available.

3.  The RO should request the Veteran's complete service personnel records from the NPRC.  All efforts to obtain these records should be fully documented, and the NPRC should provide a negative response if records are not available.

4.  After conducting the search for records which might corroborate the Veteran's stressors and the Veteran's service personnel records, the RO should schedule the Veteran for a VA examination of his acquired psychiatric disability to include PTSD.  The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of his disability upon his ordinary activities, if any. 

The VA examiner is asked to provide opinions for the following questions: 

a) what is the current diagnosis of the Veteran's acquired psychiatric disability(ies)?

b) if the Veteran has PTSD, is it at least as likely as not (fifty percent or greater) that the Veteran's claimed stressors (witnessing two attempted suicides and a physical assault by a superior) are adequate to support a diagnosis of PTSD; and 

c) if the Veteran has an acquired psychiatric disability other than PTSD, is it at least as likely as not (fifty percent or greater) that the Veteran's symptoms are related to the claimed stressors?

d) is the Veteran's substance abuse at least as likely as not secondary to or caused by an acquired psychiatric disability?

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner.  All findings should be described in detail and all necessary diagnostic testing performed.  A complete rationale is required for all opinions rendered.

5.  Schedule the Veteran for VA examinations to determine: 

a) whether the Veteran's current hepatitis C disorder is at least as likely as not (fifty percent or greater) etiologically related to the inservice tattoo or intravenous drug use;

b) whether the rejection as a blood donor in 1968 was at least as likely as not (fifty percent or greater) due to hepatitis C, versus hepatitis A or B, and; 

c) whether the Veteran's report of hepatitis in 1975 was at least as likely as not (fifty percent or greater) the result of hepatitis A, B or C.


The entire claims folder and a copy of this REMAND must be made available to the physician.  All indicated studies should be conducted, and the results reviewed before the final opinion.  

6.  Then, the RO should readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


